Citation Nr: 0524073	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  05-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 25, 
2002, for the grant of service connection for generalized 
anxiety disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2005, the veteran testified 
before the Board at hearing held via videoconference from the 
RO.

During this appeal, in his May 2005 substantive appeal, the 
veteran raised an issue of whether there was clear and 
unmistakable error in a August 1947 rating decision that 
reduced the rating for his service-connected epilepsy from 30 
percent disabling to noncompensably disabling.  (The Board 
notes that in the August 1947 rating decision, VA reduced the 
veteran's rating for "moderate" grand mal epilepsy, even 
though the only apparent evidence of record considered by VA 
at that time was a July 1947 VA neuropsychiatric examination 
report in which the examiner diagnosed the veteran with 
"moderate" grand mal epilepsy and noted that the veteran's 
service-connected epilepsy was "a handicap."  See 38 C.F.R. 
§ 3.105(a) (2004).)  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's claim of service connection for a nervous 
condition, diagnosed as generalized anxiety disorder and 
PTSD, was received on March 17, 1993.

4.  Prior to March 17, 1993, the veteran incurred generalized 
anxiety disorder and PTSD as a result of his military 
service.


CONCLUSION OF LAW

The criteria for an effective date of March 17, 1993, but no 
earlier, for the grant of service connection for generalized 
anxiety disorder and PTSD are met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must provide notice to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
38 U.S.C.A. § 5103(a) (West 2002).  As discussed below, VA 
fulfilled its duties to inform and assist the veteran on this 
claim.  

Notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2004) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement arises from 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VA is not require to provided notice of the 
information and evidence necessary to substantiate the issue 
of entitlement to an effective date earlier than October 25, 
2002, for the grant of service connection for generalized 
anxiety disorder and PTSD because that issue was first raised 
in the veteran's December 2004 notice of disagreement (NOD).  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004) (precedent 
opinions of the General Counsel are binding on the Board).  
The NOD pertained to a rating decision on the veteran's claim 
of entitlement to service connection for PTSD.  Notice of the 
information and evidence necessary to substantiate that claim 
was provided to the veteran in a November 2003 letter from 
the RO.  Because the issue of an earlier effective date is a 
"downstream element" of the veteran's claim of entitlement 
to service connection for PTSD and generalized anxiety 
disorder, VA need not provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003.  Further, the November 2003 letter 
informed the veteran about the information and evidence that 
VA would seek to provide, informed the veteran about the 
information and evidence he was expected to provide, and 
otherwise fully notified the veteran of the need to give to 
VA any evidence pertaining to his case.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Moreover, any defect with regard to the timing of 
the notice to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Therefore, to decide the appeal 
would not be prejudicial error against the veteran.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant records exist that have not been obtained.

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  The Board now turns to the merits of 
this claim.

The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2004); see 38 U.S.C.A. 
§ 5107(b)( (West 2002).

The evidence in this case includes the veteran's service 
medical records, records of VA treatment of the veteran from 
March 1993 to March 2004, records of private medical 
treatment of the veteran from August 1989 to March 1993, the 
testimony of the veteran and his spouse at an August 2005 
hearing, the statements and contentions by the veteran and 
his representative, and reports of VA examinations of the 
veteran in July 1947, May 1993, December 2002, and July 2004.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence obtained or submitted in 
this case.  The Board will summarize the relevant evidence 
where appropriate, and the Board's discussion below will 
focus on what the evidence shows or fails to show with regard 
to the veteran's claim.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Specifically, for a claim for service connection, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The veteran filed his original claim for service connection 
for a "[c]ondition of the central nervous system aggravated 
by worry and anxiety, . . . [a]ggravated by service . . . 
blackouts and periods of unconsciousness" in November 1945 
following his separation from service.  In November 1945, VA 
granted service connection for moderate grand mal epilepsy, 
cause undetermined.  The veteran was notified that service 
connection had been granted for a nervous disability.

In a March 1993 statement, the veteran wrote, "I am still 
having problems with my nervous conditions which I had while 
in service. . . . I am still having periods of depression."  
The veteran also mentioned that he had been forced to give up 
his business because of his service-connected condition.  The 
RO interpreted the veteran's statement as a claim for an 
increased disability rating for the veteran's service-
connected epilepsy and denied that claim.

In October 2002, the veteran filed a claim for a higher 
rating for his service-connected disability.  The RO denied 
this claim.

In a January 2003 statement, the veteran asserted that he had 
been misdiagnosed with epilepsy in service and that his 
disability was in fact psychiatric in nature.  In September 
2003, he requested compensation for PTSD.  The veteran's 
claim of entitlement to service connection for PTSD was 
developed by the RO.  At a July 2004 VA initial PTSD 
examination, the examiner diagnosed generalized anxiety 
disorder and PTSD, and opined, "[T]he veteran has suffered 
since his time in the military service from chronic anxiety 
expressed in what is called today generalized anxiety 
disorder."  In the August 2004 rating decision on appeal, 
the RO granted service connection for generalized anxiety 
disorder and PTSD effective from September 29, 2003.  This 
date corresponds to the date of receipt of the veteran's 
September 2003 statement.

In his December 2004 notice of disagreement with the 
effective date assigned by the RO, the veteran asserted that 
the award for service connection should have been effective 
from 1945 when he first questioned the accuracy of the 
diagnosis of grand mal epilepsy.  In an April 2005 decision 
review officer decision, the RO granted an earlier effective 
date, to October 25, 2002, for the grant of service 
connection for generalized anxiety disorder and PTSD.  This 
date corresponds to the date of receipt of the veteran's 
October 2002 increased rating claim.  The RO adjudicated the 
issue at that time as "Entitlement to an effective date 
earlier than October 25, 2002, for the grant of service 
connection for generalized anxiety disorder, [PTSD], 
previously rated [as] grand mal epilepsy," and construed the 
issue as relating to an earlier effective date for an 
increased disability rating.  In a May 26, 2005 statement and 
in his May 2005 substantive appeal the veteran maintained 
that he had had PTSD and generalized anxiety disorder since 
his service.  He explained that he had repeatedly disagreed 
with the diagnosis of epilepsy.  (He argued that an award for 
an earlier effective date should be made based upon 38 C.F.R. 
§ 3.400(k) (2004) pertaining to rating revisions based upon 
clear and unmistakable error under 3.105(a) (2004).  However, 
in this case, the RO did not revise an earlier rating 
decision based upon clear and unmistakable error; therefore 
38 C.F.R. § 3.400(k) is inapplicable to the issue on appeal.  
The only rating decision denying entitlement to service 
connection for generalized anxiety disorder or PTSD is a 
March 2004 rating decision.)  At the August 2005 hearing, the 
veteran's representative argued that service connection for 
generalized anxiety disorder and PTSD should be granted 
effective from the veteran's March 1993 statement.

The Board notes that, although the RO ultimately adjudicated 
the issue on appeal as relating to an earlier effective date 
for an increased disability rating, it is more consistent 
with the procedural history of this case and the evidence of 
record to construe the issue on appeal as relating to an 
earlier effective date for a grant of service connection.  In 
an April 2005 Statement of the Case, the veteran was provided 
with the appropriate regulations regarding the assignment of 
an effective date for a grant of service connection.  
Additionally, in the August 2004 rating decision on appeal, 
the RO appears to have assigned the original effective date 
based upon those provisions.  Therefore, the veteran is not 
prejudiced by the Board's consideration of the issue on 
appeal as relating to an earlier effective date for a grant 
of service connection instead of an earlier effective date 
for an increased disability rating.  Further, the Board notes 
that because the veteran's claim of entitlement to an 
increased evaluation was denied in a November 1993 rating 
decision that the veteran did not appeal, the Board's 
consideration of the issue on appeal is in fact more 
favorable to the veteran and is consistent with the argument 
put forth by the veteran's representative at the August 2005 
hearing.

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  It is unclear in this case when 
entitlement arose.  The veteran has been diagnosed with PTSD 
and generalized anxiety disorder.  Private medical records 
dated in 1989 show that the veteran had been diagnosed with a 
mental disorder for which he had been discharged from 
service.  Although the veteran was not formally diagnosed 
with PTSD and generalized anxiety disorder until 
approximately July 2004, that formal diagnosis was based on 
symptoms that had been present for many years prior.  The 
"facts found," see 38 U.S.C.A. § 5110(a), indicate that the 
symptoms were present before the receipt of the veteran's 
March 1993 statement.  See McGrath v. Gober, 14 Vet. App. 28, 
35 (2000) (with a pending original claim for benefits, the 
date the evidence was submitted or received is irrelevant, 
even if evidence regards symptoms present for many years); 
see also 38 C.F.R. § 3.4(b)(1) (2004) ("Basic entitlement 
[to disability compensation] exists if the veteran is 
disabled as a result of a personal injury or disease . . . 
while in active service if the injury or disease was incurred 
. . . in the line of duty.").  

The Board construes the veteran's statement received on March 
17, 1993, as a claim of service connection for a psychiatric 
disorder.  At that time, the veteran essentially asserted 
that he had suffered from a psychiatric disorder since his 
military service and that he should receive service-connected 
compensation for that disability.  See 38 C.F.R. § 3.1(p) 
(2004) (A "claim" is "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.").  The 
Board is not required to conjure up issues that were not 
raised by the appellant.  See Brannon v. West, 12 Vet. App. 
32 (1998).  But VA must liberally read all documents 
submitted to include all issues presented.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The veteran's March 
1993 claim raised the issue of service connection for a 
psychiatric disorder, when it is read reasonably.  That claim 
remained unadjudicated until 2004, when the RO ultimately 
awarded service connection for generalized anxiety disorder 
and PTSD.  Resolving any reasonable doubt in the veteran's 
favor in accordance with 38 U.S.C.A. § 5107, the Board 
concludes that an effective date of March 17, 1993, is 
warranted for the grant of service connection for generalized 
anxiety disorder and PTSD, based on the date of receipt of 
the claim in March 1993 that remained unadjudicated and 
pending until its ultimate disposition.

The veteran does not allege nor does a review of the record 
reveal that he submitted a claim of entitlement to service 
connection for generalized anxiety disorder or PTSD prior to 
March 17, 1993.  See 38 C.F.R. § 3.1(p) (2004); see also 
38 C.F.R. § 3.155(a)(2004) (An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."); Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992) (VA must look to all communications from a 
claimant that may be interpreted as applications or claims-
formal and informal-for benefits and is required to identify 
and act on informal claims for benefits.).  Thus, the 
effective date for the grant of service connection for 
generalized anxiety disorder and PTSD cannot be earlier than 
March 17, 1993-the date upon which he filed his claim.  See 
38 C.F.R. § 3.400(b)(2)(i) (2004); see also Lalonde v. West, 
12 Vet. App. 377, 382 (1999) ("[T]he effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").


ORDER

An effective date of March 17, 1993, but no earlier, is 
awarded for the award of service connection for generalized 
anxiety disorder and PTSD.


	                   
_______________________________________________
			PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


